DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the species disclosed in Table 29, page 18 of the published US application with the composition: R-32/R-125/R-134a/R-1234ze(E) = 28/24/20/28 % by weight in the reply filed on April 27, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all compositions within the limitations of the generic claim would not impose an undue search burden.  This is not found persuasive because it is clearly incorrect: The claims are generic to at least 27 compositions of any and all percentages, even more given the recitation of “comprising” scope, and search of hydrocarbons falls in a different subclass of C09K from those of fluoroolefins. Furthermore, search of, e.g., R-125 and R-134a require different search terms: R-125 and its synonyms versus R-134a and its synonyms.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 11 are withdrawn from consideration by the examiner as being drawn to embodiments non-elected with traverse.
The elected composition is obvious over the Andre reference as relied upon below. Search and examination was not extended to additional compositions. 

Information Disclosure Statement
Applicant has submitted almost 200 references for the examiner’s consideration in the Information Disclosure Statement filed November 10, 2020. Of these, numerous references, such as “Photochemistry of Bromine-Containing Fluorinate Alkenes”, an unclaimed genus of compounds, and the first three patents, drawn to an unclaimed fluoroolefin, a lock strike, and a flush valve, do not appear particularly pertinent to the instant claims.  It is unclear why these were cited because they do not appear to be "material to patentability" of the claimed invention (37 CFR 1.56).
MPEP 2004, particularly paragraph (13), sets forth guidelines to aid applicants in their duty of disclosure. In this section it is stated: 
"It is desirable to avoid submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant or marginally pertinent cumulative information.  If a long list is submitted, highlight those documents, which have been specifically brought to the applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc., v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 2d 1388, 178 USPQ 577 (5th Cir. 1973), cert. denied 414 U.S. 874 (1974).” 

The examiner requests that applicant provide a list of the 3-5 most pertinent references and their relevance to the presently claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,844,260 and claims 1-26 of U.S. Patent No. 10,266,736. Although the claims at issue are not identical, they are not patentably distinct from each other because both of these patents recite compositions comprising 1234ze, R-32, R-125 and R-134a in amounts which the elected composition falls within.

Claim Rejections - 35 USC § 112
Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “preferably” range of claim 14 casts doubt upon the intended metes and bounds of the claim. In claims 16, 19 and 20, what is this intended refrigerant? It appears to lack antecedent basis or be speculative in nature or perhaps more appropriate in a method claim. 

Claim Rejections - 35 USC § 103
Claims 1-6, 8-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor et al., US 2010/0122545. The reference discloses low GWP and ODP compositions comprising 1234ze, R32, R125 and R134a [0071] and compositions comprising 1234yf, R32, R125 and R134a [0080]. See Table 1 on p. 4, which discloses compositions comprising 1-35% of 1234yf, 1-40% of 134a, 30-78% of R125 and 6-39% of R32. The tetrafluoropropenes 1234yf and 1234ze are disclosed as interchangeable, as are the E and Z isomers of 1234ze [0053]. The compositions are useful as heat transfer agents and as replacements for R404a [0157]. The compositions would be expected to maintain the desired properties and functionality when the components are present within +/-2% by weight [0091]. The various weight ratios can be met while working within the teachings of the reference, especially given the disclosure that 1234ze and 1234yf are equivalents.
The GWP of a composition is the weighted average of the GWP values of the constituents, which are disclosed in Table 5 at [0212]. Most of the compositions in the table have GWP values below 1800, some below 100. See also [0155]. The compositions may be used as low-GWP replacements for the refrigerants disclosed at [0157], which include 134a, 407C and 404A. Formulation of compositions to have properties as much like these undesirable refrigerants would be a matter of routine optimization.  Regarding temperature glide, compositions according to the invention may be near-azeotropic, implying minimal temperature glide. The compositions are or may be non-flammable [0094]. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Claims 1-6, 8-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andre et al., US 2012/0255316 A1. The reference discloses a method of cooling or heating via vapor compression of a composition as outlined at [0011]. One suitable composition is a mixture of 1,3,3,3-tetrafluoropropene, 1,1,1,2-tetrafluoroethane, difluoromethane and pentafluoroethane, in a mass ratio which is preferably 15-55:15-55:15-35:15-35, the 1,3,3,3-tetrafluoropropene being preferably in the E form [0099]. Regarding claims 14-20, the GWP, flammability, volumetric refrigeration capacity, ignition energy, etc. are not disclosed, but GWP is simply a weighted average of the GWP values of the constituents, and the GWP of each of the constituents is less than 2800.  The other physical characteristics can be met while working within the teachings of the reference as the elected composition can be met by working within the teachings of the reference. Alternatively, these claims are nonelected. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761